Citation Nr: 1738000	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployabilty due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1982 to August 2008.  His awards and decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a January 2017 decision, the Board granted service connection for traumatic brain injury (TBI) and assigned an initial 70 percent evaluation for the Veteran's service-connected posttraumatic stress disorder (PTSD).  Additionally, the Board remanded the issue of entitlement to a TDIU for additional development.  The case has since been returned to the Board for appellate review.

In a May 2017 rating decision, in pertinent part, the Appeals Management Organization implemented the Board's decision by assigning a 70 percent evaluation for PTSD with TBI effective from May 18, 2011. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).







FINDING OF FACT

The evidence of record demonstrates that the impact of the Veteran's multiple service-connected disabilities, as opposed to a single disability, render him unemployable.  


CONCLUSION OF LAW

The question of whether the Veteran is entitled to an award of TDIU is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16  (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2017 decision, the Board found that the issue of entitlement to a TDIU was reasonably raised in connection with the increased rating claim for service-connected PTSD.  The Board noted that the Veteran had specifically attributed his unemployability to, among other things, his service-connected PTSD. 

In this regard, in his June 2015 VA Form 21-8940 Application for Increased Compensation Based on Unemployability, the Veteran reported that he was unable to work due to his service-connected PTSD, TBI, migraine headaches, diabetes, tinnitus, and flatfeet.  The Veteran stated that he last worked full-time in December 2014. 

The Veteran's combined evaluations for compensation during the appeal period is as follows: 80 percent from May 18, 2011, 100 percent from April 11, 2014, (based on § 38 C.F.R. 4.30), 90 percent from June 1, 2014, 100 percent from September 2, 2014, 100 percent from September 12, 2014, (based on 38 C.F.R. § 4.30), and 100 percent from November 1, 2014.   The Board notes that the Veteran was granted special monthly compensation (SMC ) at the (s) level effective from April 11, 2014, to May 31, 2014 and from September 12, 2014, to October 31, 2014.  In this respect, the 100 percent evaluations required for SMC (s) were assigned based on surgery for the Veteran's service-connected bilateral plantar fasciitis with bilateral pes planus.  Hence, the issue of entitlement to a TDIU is moot as to those periods.

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 

In Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a 100 percent disability rating does not necessarily render the issue of TDIU moot.  A separate TDIU predicated on one disability (although perhaps not rated at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Under Bradley, VA must consider a TDIU despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating. 

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100 percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

A total disability rating based on individual unemployability (TDIU) satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to SMC for housebound purposes.  Bradley, 22 Vet. App. at 293.  However, housebound benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  In other words, a TDIU rating based on a single disability, but not on multiple disabilities, is permitted to satisfy the statutory requirement of a total rating.  A TDIU rating that is based on multiple disabilities cannot satisfy 38 U.S.C.A. § 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability.  Buie v. Shinseki, 24 Vet. App. 242, 249-250  (2010)

During the appeal period, the Veteran was not assigned a 100 percent rating for any individual disability, and he has claimed that his unemployability was based on the combined impact of several service-connected disabilities including PTSD with TBI (70 percent disabling) , bilateral plantar fasciitis with bilateral pes planus (30 percent disabling), headaches (30 percent disabling), type II diabetes mellitus (20 percent disabling), and tinnitus (10 percent disabling).   The lay and medical evidence of record indicates that the Veteran's type II diabetes mellitus, plantar fasciitis with flatfeet, PTSD with TBI, and hypertension (10 percent disabling) produce functional impairment.  In this regard, a May 2016 medical statement from the Veteran's psychiatrist reports that the Veteran is unable to sustain significant gainful employment due to his service-connected PTSD.  In addition, an October 2015 VA examiner opined that the Veteran's hypertension was impacted by work due to increased task orientation and increased anxiety.  Furthermore, the VA examiner opined that the Veteran's diabetes, plantar fasciitis, and pes planus could affect the Veteran's physical and sedentary activities along with excess weight for extended periods of time whether sitting or standing.  Finally, a March 2017 VA examination report reflects that it is more likely than not that the Veteran's inability to work at this time is directly related to his service-connected disabilities. 

Based on the foregoing, the Board finds that there is no one disability, standing alone, which prevents the Veteran from working.  Moreover, the record does not reflect that the Veteran's remaining service-connected disabilities of tinnitus, upper airway restriction syndrome, right scrotal mass, erectile dysfunction, migraine headaches, hypertensive retinopathy, and eczema would preclude him from securing and maintaining substantially gainful employment. 

As such, the Board finds that the instant matter is distinguishable from both Bradley and Buie.  In Bradley, special monthly compensation was available where a veteran had been granted TDIU based on a "less than total" 70 percent rating for only one disability, and had subsequently obtained service connection for multiple orthopedic disabilities that combined to 60 percent.  Under those circumstances, there was no duplicate counting of disabilities.   Here, the Veteran has asserted, and the evidence of record reflects, that the Veteran's TDIU is based on the combined functional impact of multiple service-connected disabilities rather than one service-connected disability standing alone.  Thus, there is no single service-connected disability that has rendered the Veteran unable to secure or follow a substantially gainful occupation.   Again, a TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114 (s).

As neither Bradley nor Buie is applicable in this case, there is no question or controversy for consideration by the Board with regard to entitlement to TDIU.  Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it is dismissed.  See 38 U.S.C.A. § 7105  (d)(5) (West 2014); 38 C.F.R. § 20.202  (2015).


ORDER

The issue of entitlement to TDIU is dismissed as moot.



____________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


